DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 12, 2020.  As directed by the amendment: claims 1, 9, 12, 13, and 17-20 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-20 are presently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drawing mechanism” in claims 1 and 13 and “a second drawing mechanism” in claims 5 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi (JP 2008 018801, see attached translation for citations).

As to claim 2, Takeshi discloses that the drawing mechanism 62 is configured to conduct rotations in a first direction thereby to draw the fabric sheet 22 (paragraph [0037]) and to automatically conduct substantially the same number of rotations as the drawing cycle in a second, opposite direction thereby to pay out the fabric sheet 22 (paragraph [0038]).  
As to claim 3, Takeshi discloses that the seating surface 18 and back support 24 form part of a chair (vehicle seat 10, Fig. 1, paragraph [0024]).  
As to claim 6, Takeshi discloses that the drawing mechanism 62 is positionable behind the back support (winding shaft 62 is rearwardly of a front surface of seat back 24, see Fig. 1, and thus is behind the surface of seat back 24 that provides the back support) and the fabric sheet 22 is dimensioned to extend through a space between the back support 24 and the seating surface 18 of the user support 10 (see Fig. 1, Fig. 2, where sheet/skin 22 wraps over roller 36 between the cushion 18 and seat back 24).  
As to claim 7, Takeshi discloses that the drawing mechanism 62 is affixable to the user support 10 adjacent to the space (in accommodation space 26, see Fig. 1, via frame 30 (Fig. 3, paragraph [0028],[0029]).  
As to claim 10, Takeshi discloses that the drawing mechanism 62 is integrated into the seating surface 18 (see Fig. 1, paragraph [0028],[0029]).  
As to claim 13, Takeshi discloses a slouch correction method (Fig. 1, Fig. 2, Abstract) for use with a user support (vehicle seat 10, Fig. 1, Fig. 2) comprising a 
As to claim 14, Takeshi discloses that the drawing mechanism 62 is configured to conduct rotations in a first direction thereby to draw the fabric sheet 22 (paragrpah [0037]) and to automatically conduct substantially the same number of rotations as the 
As to claim 15, Takeshi discloses that the seating surface 18 and back support 24 form part of a chair (vehicle seat 10, Fig. 1, paragraph [0024]).  
As to claim 18, Takeshi discloses that the drawing mechanism 62 is disposed behind the back support 24 (winding shaft 62 is rearwardly of a front surface of seat back 24, see Fig. 1, and thus is behind the surface of seat back 24 that provides the back support), further comprising prior to the actuating, disposing the fabric sheet 22 through a space between the back support 18 and the seating surface 24 (see Fig. 1, Fig. 2, where sheet/skin 22 wraps over roller 36 between the cushion 18 and seat back 24).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand, II et al. (US 2015/0026882), in view of Takeshi (JP 2008 018801, see attached translation for citations).
As to claim 1, Hillenbrand discloses a slouch correction device 10 (Abstract and Fig. 1B) for use with a user support (Fig. 1B, the bed) comprising a seating surface (Hillenbrand, Annotated Fig. 1B) associated with a back support (Hillenbrand, Annotated Fig. 1B), the slouch correction device 10 comprising: a flexible fabric sheet 16 (Fig, 1B) having a fixed end (Hiilenbrand, Annotated Fig. 1B) and a downstream end (Hillenbrand, Annotated Fig. 1B), a drawing mechanism 18 (Fig, 1B) to be associated with the user support rearwardly of the seating surface (Hiilenbrand, Annotated Fig, 1B) and attached to the fixed end (Hilienbrand, Annotated Fig.1B) of the fabric 16, for drawing the fabric sheet 16 when the fabric sheet 16 is on the seating surface (Hilienbrand, Annotated Fig. 1B) toward the back of the seating surface (Hilienbrand, Annotated Fig. 1B; Paragraph [0070]; lines 11-16; Discloses the drawing mechanism 18 pulling the sheet 16 toward the head end of the bed in order to reposition the patient), and a switch 212 (Fig. 9) for actuating the drawing mechanism 18 (Fig. 1B) through a drawing cycle to draw the fabric sheet 16 when the user is in a slouched position (Paragraph [0070], Fig. 1B), in order to move the patient out of the slouched position. (Please note that for examination purposes a slouched positioned has been interpreted to mean when a patient is in the incorrect position e.g., at the foot end of the bed versus the head end of the bed.), whereby when the user is in a slouched position with the fabric sheet 16 disposed on the seating surface beneath the user (Hillenbrand, Annotated Fig. 1B shows that the sheet 16 is located underneath the patient when  fabric sheet (Paragraph [0095], lines 8-11; Discloses that once the sheet 16 has been drawn in by the drawing member 18 the drawing member waits a predetermined amount of time and then unwinds the sheet 16) thereby to slacken the fabric sheet between the drawing mechanism and the user (Paragraphs [0090], lines 8-10,18-20 and [0095], lines 8-11 explain that the sheet 16 can be actively unrolled by the drive mechanism located inside the drawing member 18, and further that this function can be automatically performed after waiting a predetermined amount of time).

    PNG
    media_image1.png
    441
    767
    media_image1.png
    Greyscale

Hillenbrand lacks detailed description as to the limitation that the paying out of the fabric is for substantially the same distance as the fabric sheet has been drawn during the drawing cycle.  However, Takeshi teaches a slouch correction device 28 (Fig. 1, Fig. 2) similar to Hillenbrand’s where a fabric sheet 22 is drawn around a drawing mechanism/winding shaft 62 to correct a positioning of a user M on a user support 10 and further teaches that the sheet 22 is automatically paid out by the same amount as was drawn after the positioning of the user has been corrected, so that the correction can be repeated without running out of fabric (paragraphs [0037]-[0039]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Hillenbrand so that the paying out of the fabric after repositioning the patient, is done for the same distance as was drawn, as taught by Takeshi, in order to allow the correction/repositioning to be repeated without running out of fabric.

Regarding claim 11, the modified device of Hillenbrand discloses that the fabric sheet 16 (Fig. 1B) is affixed to the drawing mechanism 18 (Fig. 1B) by one or more releasable fasteners 224a, 224b (Fig. 3c, paragraph [0076]). 
As to claim 13, Hillenbrand discloses a slouch correction method (Abstract and Fig. 1B) for use with a user support (Fig. 1B, the bed) comprising a seating surface (Hillenbrand, Annotated Fig. 1B) associated with a back support (Hillenbrand, Annotated Fig. 1B), the slouch correction method comprising the steps of: disposing on the seating surface a flexible fabric sheet 16 (Fig, 1B) having a fixed end (Hiilenbrand, Annotated Fig. 1B) and a downstream end (Hillenbrand, Annotated Fig. 1B), disposing a a drawing mechanism 18 (Fig, 1B) rearwardly of the seating surface (Hiilenbrand, Annotated Fig, 1B) and attached to the fixed end (Hilienbrand, Annotated Fig.1B) of the fabric sheet 16, actuating the drawing mechanism to draw the fabric sheet 16 toward the back of the seating surface (Hilienbrand, Annotated Fig. 1B; Paragraph [0070]; lines 11-16; Discloses the drawing mechanism 18 pulling the sheet 16 toward the head end of the bed in order to reposition the patient) through a drawing cycle when a user supported on the user support is in a slouched position (Paragraph [0070], Fig. 1B; it is noted that a slouched positioned is interpreted to mean when a patient is in the incorrect position e.g., at the foot end of the bed versus the head end of the bed.), whereby when the user is in a slouched position with the fabric sheet 16 disposed on the seating surface beneath the user (Hillenbrand, Annotated Fig. 1B shows that the sheet 16 is  fabric sheet (Paragraph [0095], lines 8-11; Discloses that once the sheet 16 has been drawn in by the drawing member 18 the drawing member waits a predetermined amount of time and then unwinds the sheet 16) thereby to slacken the fabric sheet between the drawing mechanism and the user (Paragraphs [0090], lines 8-10,18-20 and [0095], lines 8-11 explain that the sheet 16 can be actively unrolled by the drive mechanism located inside the drawing member 18, and further that this function can be automatically performed after waiting a predetermined amount of time).

    PNG
    media_image1.png
    441
    767
    media_image1.png
    Greyscale

Hillenbrand lacks detailed description as to the limitation that the paying out of the fabric is done for substantially the same distance as the fabric sheet has been drawn.  However, Takeshi teaches a slouch correction device 28 (Fig. 1, Fig. 2) similar to Hillenbrand’s where a fabric sheet 22 is drawn around a drawing mechanism/winding shaft 62 to correct a positioning of a user M on a user support 10 and further teaches that the sheet 22 is automatically paid out by the same amount as was drawn, after the positioning of the user has been corrected, so that the correction can be repeated without running out of fabric (paragraphs [0037]-[0039]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Hillenbrand so that the paying out of the fabric after repositioning the patient, is done for the same distance as was drawn, as taught by Takeshi, in order to allow the correction/repositioning to be repeated without running out of fabric.

As to claim 20, the modified device of Hillenbrand discloses recording data related to repositioning of the user (Paragraph [0016] disclsoes the use of a counter for counting the number of time that the sheet has been repositioned and thus the number of times the patient has been drawn from the foot end to the head end of the bed and reposition).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2008 018801, see attached translation for citations), in view of Chan US 6481736 B1 (Hereinafter Chan).
As to claim 8, Takeshi discloses that the drawing mechanism (in this case, the drawing mechanism is considered the entire assembly 28 including the frame 30 of Fig. 3) is affixable to a frame 12 of the user support 10 (paragraph [0029]), but does not disclose that the drawing mechanism includes clamps affixable to the frame, the clamps being releasable from the drawing mechanism. However, Chan teaches a mechanism (tube 10 housing a roll 30 of renewable protectors/sheets 28, Fig. 6, Fig. 5, col. 3, ln. 60-66; col. 2, ln. 37-44) having clamps 42 (Fig. 7, Fig. 8) affixable to a frame 50, 52 (Fig. 6, Fig. 7, Fig. 11) of a user support, the clamps 42 being releasable from the tube (Fig. 7 and col. 5, ln. 4-13 describe a nut 40 and bolt 46 type of attachment between brackets 42 and slots 20 of tube 10, which will form a releasable attachment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeshi to include the releasable clamps as .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand, II et al. (US 2015/0026882), in view of Takeshi (JP 2008 018801), as applied to claim 1 above, and further in view of Roberg (US 2012/0144581).
As to claim 12, the modified device of Hillenbrand discloses that the switch 212 is integrated with a control (see Hillenbrand, Fig. 18, Fig. 21, module 350 including display 350 and switches 210, 212, paragraph [0110]) for actuating the drawing mechanism 18, wherein the control is operable to display data related to repositioning of the user (via display 350, Fig. 18 of Hillenbrand, paragraph [0110], see also paragraph [0099], the controller 294a may indicate the status of the sheet/number of revolutions to the operator).
The modified device of Hillenbrand does not disclose that the control is a remote control.  However, Roberg teaches a controller 170 (Fig. 1, Fig. 2) for a drawing mechanism (roller 140, Fig. 1) that is remote from the user support 190 (see Fig. 2, paragraph [0028]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Hillenbrand so that the control is a remote control, as taught by Roberg, in order to allow the operator a greater degree of mobility when operating. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hilienbrand II et al. (US 2015/0026882), in view of Takeshi (JP 2008 018801), as applied to claim 13 above, and further in view of Votel (US 2002/0029418 A1).
As to claim 19, the modified method of Hillenbrand discloses the claimed invention except that the drawing mechanism is affixed to a cart disposed behind the user support.
However, Votel discloses a drawing mechanism affixed to a cart 112 (Votel, Fig. 14-21) disposed behind a user support/bed (see Fig. 18C, paragraph [0087],[0088]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Hillenbrand so that the drawing mechanism is affixed to a cart, as taught by Votel, in order transport the device between different patients within the same facility to reposition each patient without the need for separate devices for each patient.
Allowable Subject Matter
Claims 5, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed November 12, 2020, with respect to the rejection of claims 1 and 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the above cited Takeshi reference that was provided in the Information Disclosure Statement filed with the amendment on November 12, 2020.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 12, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785